UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1200


MENGISTU TAYE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 15, 2020                               Decided: September 18, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mengistu Taye, Petitioner Pro Se. Jessica Eden Burns, John Beadle Holt, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mengistu Taye, a native and citizen of Ethiopia, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reopen. We have

reviewed the administrative record and the Board’s order and conclude that the Board did

not abuse its discretion in denying the motion as untimely and number-barred. See 8 C.F.R.

§ 1003.2(c)(2) (2020). We therefore deny the petition for review for the reasons stated by

the Board. In re Taye, (B.I.A. Jan. 31, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2